Per Curiam.
The defendant assigns as error the court’s denial of his motion for judgment of nonsuit made at the close of the State’s case, and renewed at the close of all the evidence. A careful reading of the record discloses there was ample evidence to carry the case to the jury.
The other assignments of error are to the charge. A study of the charge fails to disclose any error therein of sufficient prejudicial effect to justify a new trial.
*113There are no exceptions to the admission or rejection of evidence, which was in sharp conflict. Under a charge free from prejudicial error the jury found the defendant guilty. The verdict and judgment will not be> disturbed.
No error.